Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Firstbank Corporation We hereby consent to the incorporation by reference in the registration statement (Form S-8 No. 333-95427 and Form S-8 No. 333-180162) for Firstbank Corporation, of our report dated June26, 2012, with respect to the statements of net assets available for benefits of Firstbank Corporation 401(k) Plan as of December31, 2011 and 2010, the related statements of changes in net assets available for benefits for the years then ended, and the related December31, 2011 supplemental schedule of assets (held at end of year), included in this Annual Report on Form 11-K of Firstbank Corporation 401(k) Plan for the year ended December31, 2011. /s/Rehmann Robson, P.C. REHMANN ROBSON, P.C. Saginaw, Michigan June 26, 2012
